Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered February 7, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
*144Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), it was legally sufficient to disprove defendant’s defense of temporary and lawful possession of a weapon. Under the proof developed at trial, there was a factual issue for the jurors’ determination as to whether defendant’s possession of the gun was innocent and temporary and their determination finding the evidence at odds with any claim of innocent possession is supported by the record (see, People v Williams, 50 NY2d 1043, 1045). Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.